DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on September 21, 2021. Claims 1 and 9 have been amended. Claims 7 and 19-31 have been canceled.

Response to Arguments
Applicant's arguments filed on September 21, 2021 have been fully considered but they are not persuasive.
As to pages 6-7 of Applicant’s argument, Applicant argued that to prior art to Renn et al. does not disclose a fluid outlet port configured to be operably coupled to an aerosol print nozzle. However, Examiner respectfully disagrees. Renn discloses a fluid outlet port (annotated in rejection) is in fluid communication to a nozzle 22, so the fluid outlet port is fluidly coupled to the nozzle 22. Therefore, the argument is not persuasive. In order to overcome the rejection, it is suggested to define the fluid outlet port in direct contact with the aerosol print nozzle instead.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2013/0029032 A1).
With regard to claim 1, King discloses a passive filter (Fig. 3B) for a confluent aerosol printing system, the passive filter comprising: a housing (figure below) having a fluid inlet port (figure below) at a first end and a fluid outlet port (figure below, the vertical portion) at a second end, the fluid inlet and outlet ports being coaxial (figure below), the fluid outlet port further configured to be operably coupled to an aerosol print nozzle (as shown in Fig. 2 the vertical portion is fluidly coupled to nozzle 44); a chamber (38) disposed within the housing and having a ceiling (figure below), a base (figure below), at least one wall (figure below) between the ceiling and the base, a chamber entrance (figure below) in the ceiling, and a chamber exit (figure below), the first chamber entrance and exit being coaxial to the fluid inlet and outlet ports (figure below), wherein the chamber exit (top 46) is disposed within chamber (38) between the chamber entrance (figure below) and the base (figure below) and defining a circumferential trough about the chamber exit (figure below), and the passive filter is configured to passively reduce polydisperity of an aerosol (Para. [0028]).

    PNG
    media_image1.png
    894
    766
    media_image1.png
    Greyscale



With regard to claim 2, the device of King discloses the invention as disclosed in the rejection of claim 1 above. King further discloses a diameter of the chamber exit (figure above) is equal to or less than a diameter of the chamber entrance (figure above).

With regard to claim 4, the device of King discloses the invention as disclosed in the rejection of claim 1 above. King further discloses a diameter of the chamber (figure above) is greater than a diameter of the chamber entrance (figure above).
With regard to claim 5, the device of King discloses the invention as disclosed in the rejection of claim 4 above. King further discloses expansion of an aerosol entering the chamber (figure above) from the chamber entrance (figure above) filters the aerosol (Para. [0028]).
With regard to claim 6, the device of King discloses the invention as disclosed in the rejection of claim 1 above. King further discloses the fluid inlet port (figure above) is configured to be operably coupled to an aerosol chamber (34).
With regard to claim 8, the device of King discloses the invention as disclosed in the rejection of claim 1 above. King further discloses the housing includes a first housing portion (figure above) including the inlet port (figure above) and the chamber entrance (figure above) and a second housing portion (figure below) including the outlet port (figure above) and the chamber exit, the first housing portion and the second housing portion configured to be removably connected for forming the filter chamber (Para. [0028]).

Claim(s) 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renn et al. (US 7,485,345 B2).
With regard to claims 1 and 9, Renn discloses a passive filter (Fig. 3B) for a confluent aerosol printing system, the passive filter comprising: a housing (figure below) having a fluid inlet port (figure below) at a first end and a fluid outlet port (figure below) at a second end, the fluid inlet and outlet ports being coaxial (figure below), the fluid outlet port further configured to be operably coupled to an aerosol print nozzle (fluid outlet port is fluidly coupled to nozzle 22); a first chamber (top 42, see Fig. 3B) disposed within the housing and having a first ceiling (figure below), a first base (figure below), at least one wall (figure below) between the first ceiling and the first base, a first chamber entrance (top 40, see Fig. 3B) in the first ceiling, and a first chamber exit (top 46, see Fig. 3B), the first chamber entrance and exit being coaxial to the fluid inlet and outlet ports (Fig. 3B), wherein the first chamber exit (top 46) is disposed within first chamber between the first chamber entrance (top 40) and the first base (figure below) and defining a first circumferential trough about the first chamber exit (figure below); and a second chamber (middle 42, see Fig. 3B) disposed within the housing between the first chamber (top 42) and the fluid outlet port (figure below), the second chamber (middle 42) having a second ceiling, a second base (figure below), at least one wall (figure below) between the second ceiling and the second base (figure below), a second chamber entrance (middle 40, see Fig. 3B) in the second ceiling, and a second chamber exit (middle 46, see Fig. 3B), the second chamber entrance and exit being coaxial to the fluid inlet and outlet ports (figure below), wherein the second chamber exit is disposed within second chamber between the second chamber entrance and the second base and defining a second circumferential trough (figure below) about the second chamber exit (figure below), and the passive filter is configured to passively reduce polydisperity of an aerosol (Col. 4 line 59 – Col. 5 line 14).


    PNG
    media_image2.png
    787
    742
    media_image2.png
    Greyscale


With regard to claims 2 and 10, the device of Renn discloses the invention as disclosed in the rejection of claims 1 and 9 above. Renn further discloses a diameter of the first chamber exit (top 46) is equal to or less than a diameter of the first chamber entrance (top 40, Fig. 3).
With regard to claim 11, the device of Renn discloses the invention as disclosed in the rejection of claim 9 above. Renn further discloses a diameter of the second chamber exit (middle 46) is equal to or less than a diameter of the second chamber entrance (middle 40, Fig. 3).
With regard to claims 3 and 12, the device of Renn discloses the invention as disclosed in the rejection of claims 1 and 9 above. Renn further discloses an angular wall (figure above) extends between the first chamber exit (top 46) and the first base of the first chamber and the 
With regard to claim 13, the device of Renn discloses the invention as disclosed in the rejection of claim 9 above. Renn further discloses an angular wall (figure above)extends between the second chamber exit and the second base of the second chamber and the second trough is formed between the angular wall and the at least one wall of the second chamber (figure above).
With regard to claims 4 and 14, the device of Renn discloses the invention as disclosed in the rejection of claims 1 and 9 above. Renn further discloses a diameter of the first chamber (middle 42) is greater than a diameter of the first chamber entrance (middle 40, Fig. 3).
With regard to claim 15, the device of Renn discloses the invention as disclosed in the rejection of claim 9 above. Renn further discloses a diameter of the second chamber (middle 42) is greater than a diameter of the second chamber entrance (middle 40, Fig. 3).
With regard to claims 5 and 16, the device of Renn discloses the invention as disclosed in the rejection of claims 4 and 9 above. Renn further discloses expansion of an aerosol entering the first chamber (top 42) from the first chamber entrance (40) filters the aerosol (Col. 6 lines 16-53).
With regard to claim 17, the device of Renn discloses the invention as disclosed in the rejection of claim 16 above. Renn further discloses expansion of the aerosol entering the second chamber (middle 42) from the second chamber entrance further filters the aerosol (Col. 6 lines 16-53).
With regard to claims 6 and 18, the device of Renn discloses the invention as disclosed in the rejection of claims 1 and 16 above. Renn further discloses the fluid inlet port (figure above) is configured to be operably coupled to an aerosol chamber (34).
With regard to claims 8, the device of Renn discloses the invention as disclosed in the rejection of claim 1 above. Renn further discloses the housing includes a first housing portion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752